DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Note by the Examiner
2.	For clarity, the reference to specific claim numbers are presented in bold. Cited claim limitations are presented in bold the first time they are associated with a particular prior art disclosing the cited limitations, and subsequent reference to the already disclosed claim limitations are presented un-bolded. Certain elements from prior art which are not required by the claims are also presented un-bolded if they are particularly pertinent to understanding how the references are being combined. Item-to-item matching and Examiner explanations for 102 &/or 103 rejections have been provided in parenthesis.

Response to Arguments/Remarks
3.	Applicant’s arguments/remarks, see pgs. 5-9, with respect to the immediate allowance of the current application have been fully considered but are not persuasive.
	A new grounds of rejection is presented for the indefinite issues of the claims.





Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 1, 10, and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

5.	Claim 1 recites in line 19 “the active switch” for which there is insufficient antecedent basis for this limitation in the claim. The current claim introduces “a plurality of active switches” and “each active switch” for which a relationship with “the active switch” is indefinite.
	All claims depending on claim 1 incorporate the same issues.
	Claim 10 line 5 also recites “the active switch” which has the same issue.
	It is recommended for each recitation of “the active switch” to be changed to either “each active switch” or “the plurality of active switches”.

6.	Claim 13 recites in lines 6-7 “a length of the first light-obstructing layer” and in lines 10-11 “a length of the second light-obstructing layer”.
	The current claim depends on claim 1 which already introduces “a length of the first light-obstructing layer” in line 15, and “a length of the second light-obstructing layer” in line 16 for which a relationship is indefinite due to the new introduction of the same limitations in the current claim.
the length of the first light-obstructing layer” and for “a length of the second light-obstructing layer” to be changed to “the length of the second light-obstructing layer”.

Allowable Subject Matter
7.	Claims 1, 10, and 13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. 

The following is an examiner’s statement of reason for indicating allowable subject matter:
The prior art made of record, either singularly or in combination, does not disclose or suggest at least the claim limitations of:

8.	Claim 1, “the insulation medium layer comprises a first light-obstructing layer merely disposed on a first side portion of the gate layer and a second light-obstructing layer merely disposed on a second side portion of the gate layer … a length of the first light-obstructing layer on the first side portion
is less than a length of the second light-obstructing layer on the second side portion, a
height of the first light-obstructing layer is less than the first side portion, and a height
of the second light-obstructing layer is less than the second side portion” – as instantly claimed and in combination with the additionally claimed limitations.
	All claims depending on claim 1 incorporate the same allowable subject matter.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL PARK whose telephone number is (303)297-4277.  The examiner can normally be reached on Normal Schedule: M-F Sometime between 6:30 a.m. - 7:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H. Loke can be reached on (571) 272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SAMUEL PARK/Examiner, Art Unit 2818